UNITED STATES DIS'I`RICT COURT
SOUTHERN DISTRIC'I` OF NEW YORK

 

CULBREATH,
Plaintiff, 17 CV 3406 (KMK) (LMS)
- against ~ REPORT
GRIFFIN, ET AL., RECOMM§NDATION
Defendants.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.l

Under the Court’s Standing Order regarding the Creation and Adnrinistration of the Pro
Bono Fund (lé-MC-0078) (the “Standing Order”), pro bono counsel may apply to the Court for
preauthorization and reimbursement of certain expenses during litigation On October 16, 2018,
counsel for Plaintiff2 submitted a request for preauthorization of funds from the Pro Bono Fzmd
for certain discovery costs totaling $14,000. ECF No. 68. Pursuant to Standing Order 11 2, only
the Chief Judge may grant approval of requests for preauthorization of funds that exceed $5,0{)0.
Accordingly, after reviewing the material submitted by Plaintiff’s counsel, as Well as the
requirements and procedures for obtaining preauthorization of funds, the undersigned reports and

respectfully recommends that Plaintifr’ s request for preauthorization of funds in the amount of

$14,000 be GRANTED.

 

l On November 1, 2017, the Honorable Kenneth M. Karas referred this matter to the
undersigned for general pre-trial supervision ECF No. 19.

2 Plaintiff represented himself pro se until August 15, 2018. On that date, Ryan Lozar filed a
notice of limited appearance to represent Plaintiffpro bono for the limited purpose of discovery
and settlement discussions ECF No. 56.

 

Plaintiff’s counsel estimates that $2,000 to $3,000 Will be required to finance the cost of
conducting three depositions (as of October 16, 2018, two depositions have already been
scheduled). Additionally, Plaintiff’s counsel estimates that expert fees vvill cost 3 l l ,()00.
Specifrcally, Dr. .ionathan Borak’s3 preparation of an expert report, as Well as his eventual trial
testimony4 ln support of his request for preauthorization of funds, Plaintiff s counsel avers that
Dr. Borak’s expert testimony “is critical to the central issues in [Plaintiffs] case,” and Will
present the “clearest evidence to a jury regarding the unreasonableness of Defendants’ contested
actions.” ECF No. 68, p. 2. Plaintiffs counsel also notes that Dr. Boral<;’s expert testimony is
required as it Will “address potential jury confusion.” l<_:l_.

After reviewing the documentation submitted by Plaintiffs counsel, as Well as the
requirements and procedures for obtaining preauthorization of funds pursuant to the Standing
Order, the undersigned reports and respectfully recommends that Plaintiff’s application for
preauthorization of funds from the Pro Bono Fund be GRANTED as Plaintiff s counsel has
submitted sufficient documentation to permit the Court to determine that the anticipated
expenses are appropriate and reasonable

Dated: October 23, 2018
White Plains, New York

  

L/Lisa Maigaret Sm
Um`ted States M gist
Southern Distric of New ork

 
 
   

 

3 While not flled on ECF, a copy of Dr. Boralc’s curriculum vitae ` ing his qualifications is

attached to this report and recommendation

4b1 accordance with Standing Order ti 2, Plaintiff’s counsel provided a detailed description of
said expenses in his October 16, 2018, letter, Which is attached to this report and
recommendationl

Case 7117-cv-03406-KMK-LMS Docurnent 68 Filed 10/16/18 Page l of 3

'I`he haw 0flice cf Ryan char, P.C.

305 Broadway, 14th Flcor, New Yoric, NY 10007

'l`ei: (310} 867»1562; Alternate 'l`el: (646] 666-8262; F`ax 1~877-666~4456
ryaniozar@gmaii.com

 

oCTosER 16, zors
Re: Cuibreath v. Griiiin~ et al., No. 17 Civ. 3406 (KMK) {LMS)

Dear Jud_ge Smith:

I represent Plaintiff ieti`rey Cuibreath in the above»captioned Section 1983 case before the Court.
Although l\/Ir. Culbreath initially represented himself p_rg se, l recently made an appearance to represent
him after pro bone appointment See, e.a.. Docket No. 2; Docket No. 56.

As discussed at Sept. Zl, 2018, conference with the Court_, I write to request preauthcrization for
certain discovery costs including expert fees from the p_;g w fund pursuant to the Amended Standing
Order in the Matter of the Creation and Adrninistration of the Pro Bono Fun<i, lo-MC-?S (hereinafter
“Standing Order”). §§ Exh. l (ccpy of Standing Order). The Parties have another conference with the
Court on Friday, Oct. 19, at 11:30 a.m.

"i`he funds will first finance necessary depositionsl The 'Parties have scheduled two Defendants’
depositions i`or OCtober 26, 2018_, in New York City, and We will shortly schedule the third. From my
experience paying court~reporter invoices, I estimate that costs relating to these three proceedings may
total somewhere in the range oi"$2,000 to no more than $3,000. (Alone this expense Would not require
me to make the instant application as it falls well within the standard reimbursement range for a }B
b_o_r_ig case.)

Next, the requested monies will finance the expert services of Dr, _Jonathan Borak, a board-
certitied physician in medicine and toxicology in the event that the Parties can settle this case, l note
that Dr. Borak’s fee will be reimbursable to the Fund in accordance with the Standing Orcier at ii 6(0).
(it is this expense category that requires the preauthorization application.)

To describe the need for Dr. Boral<’s services in greater detail, a brief summary of relevant case
facts is v~/arrantedl On August 3, 20]5, Mr. Cuibreath was in DOCCS custody at Green Haven
Correctional Faciiity eating in the cafeteria when two inmates became involved in an altercation i\'ir.
Culbreath was not involved in the altercation in any way, and l\/lr, Culbreath Was a significant distance
away from it (by his estimate 70 feet). When Dei"endant Officer l\/Iichael Nagy observed the altercation
from a security booth, he indiscriminately dropped or launched cafeteria~wide chemical “bornbs”
(canisters loaded With the chemicals at issue) upon all inmates, including Mr. Culbreath.] As inmates
began to manifest injury and pain from the chemical deployment (coughing, burning difficulty
breathing etc.), Defendant Nagy unjustifiably and unreasonably deployed still more chemical canisters
upon them gri masse

The repeated chemical deployments uniquely affected Mr. Culbreath When the contents cfa
canister landed directly upon him. This in turn caused him particularly painful injury to his skin, eyes,

 

‘ l Wiil omit specifics regarding these chemicals to defer to Dei`endants’ security concerns as they have raised
them at other points ofthis litigation However, attorney’s-eyes-only discovery has afforded me a preliminary
understanding about their nature, and I will come prepared to discuss this at greater length with the Court attire
Parties’ October 19, 2018, conference '

 

 

Case 7:17-cV-03406-KMK-LMS Document 68 Filed 10116/18 Page 2 of 3

respiratory system and more. In the cafeteria evacuation which followed the chemical force, which
evacuation was proximately caused by Nagy’s unlawful actions, Mr. Culbreath was trampled and
suffered additional physical injury.

Outside the cafeteria, Mr. Culbreath repeatedly pleaded with Defendant Lt. Tokarz for
decontarnination and medical attention for the chemicals still upon him. When Defendant Tokarz
eventually granted Mr. Culbreath some measure of unreasonably-delayed decontamination, it was
meager and unreasonably insuHicient_Mr. Culbreath was given about one minute at a single
showerhead with other inmates In that short time and under those circumstances, Mr. Culbreath tried to
reach and make use of as much water as he could. Then, Mr. Culbreath was taken and locked in his cell
still with chemicals on him and suffering their injurious cffects.

I now return to Mr. Culbreath’s need for Dr. Borak and the instant application As the Court will
recall, Plaintiff previously made mg ge motions for discovery relating to the chemicals used upon him
during the incident The Court denied those motions with leave to renew upon PlaintiH"s retention of a
toxicology expert whose testimony could meaningfully help the Court, the Parties and a jury understand
that information, @, through testimony about the nature of the chemicals used in the force incident
(dlscovery suggests that chemicals of varying potencies were deployed), their commonly-understood
effects on various human bodily system (which is why law enforcement uses them as a force-control
tool), whether and to what extent timely and/or adequate decontamination mitigates the human harms
inflicted upon those exposed to these particular chemicals; and more (hereinatter collectively “chemical
discovery”).:" Dr. Borak will be Plaintiff’ s expert. '

Although I cannot make a precise estimate of Dr. Borak’s fees for effective performance of his
work because I do not yet have the full chemical discovery he needs (the volume of which will dictate
how many hours he needs to go through it), I represent to the Ccurt that I reasonably believe l can limit
the expense to no more than $11,000. 'l`his figure includes Dr. Borak’s preparation of his report and his
eventual trial testimony After adding this $11,000 for Dr. Borak to the higher-number in my deposition
cost~range estimate, I make this fund-preauthorization application for the $ 14,000 total sum.3

As required by the Standing Order, I believe that the necessary “extraordinary circumstances”
exist to obtain preauthorization for funds in excess of $10,000 for the following reasons. §§ Exh. l ‘[[ 2.

Dr. Borak’s expert testimony is critical to the central issues in Mr, Culbreath’s case because,
without it, Mr. Culbreath will be hamstrung in presenting his clearest evidence to a jury regarding the
unreasonableness of Defendants’ contested actions For example, and as the Court’s earlier chemical-
discovery-motion denials suggest, a lay witness would not be able to reliably/helpfully explain the

 

2 l note that I have served Defendants with a FRCP 26 expert notice for Dr. Borak, and will renew Mr. Culbreath’s
discovery requests relating to the chemicals so that Dr. Borak may have the necessary data for his work. As with
much else referenced in this application, I will be prepared to answer the Court’s questions regarding Dr. Borak’s
qualifications and the referenced discovery at the Parties’ October 19, 2018, conference

3 l would like to stress what is obvious-my final total costs will not exceed $10,000 if the lower end of my cost-
range estimates are realizedl I will make every reasonable effort to achieve that result, but I must acknowledge in
this application that, particularly with respect to Dr. Borak, l cannot control final costs with certainty

l also note that in the event Dr. Borak’s fee exceeds this amount (which is the maximum that I account for in this
preauthorization application, I further represent to the Court that I am willing to pay the difference from my own
pocket '}"his is how strongly l feel about his testimony’s importance to Mr. Culbreath’s case.

Page 2

Case 7:17-cv~03406-KMK~LMS Document 68 Filed 10/16/18 Page 3 of 3

chemical discovery Relatedly, and importantly, a lay jury cannot understand it without expert
exposition Without Dr. Borak’s contribution, what would be left is Mr. Culbreath’s testimony about
injury and pain caused by the challenged chemical force and surrounding events, and Defendants’
arguments that Mr. Culbreath has no objective proof showing that such chemicals’ effects can or are
meant to inflict injury and pain to such a degree or for such duration

The need for Dr. Borak’s testimony is further supported by law and discovery demonstrating
institutional acknowledgement that the use of chemical force requires cautious regulation. See, e.g., 9
NYCRR §§ 7634.1-7634.7 (state law regulating chemical uses of force). Although l will refrain from
discussing confidential discovery on this point, l will be ready to answer the Court’s related questions
while arguing broadly here that one can reasonably infer that careful regulation of chemical force shows
institutional and social concern for the human harms threatened by exposure, which in turn bears on the
reasonableness of challenged actions in this case.

Also, Plaintiff must address potential jury confusion regarding the nature, potency and eEects of
the law-enforcement-grade chemical agents at issue here as compared with those same facts as they
pertain to what l will call “civilian personal~defense devices” such as those sold on keychains. Frorn my
own personal (and admittedly non-expert) reading, l believe that chemical agents such as the ones at
issue in this case are different in constitution, strength and effect from weaker and/or smaller civilian
personal-defense devices with which a jury is much more likely to be familiar.4

Finally, l note that there is at least one other § 1983 case in this District arising from the same
chemical UOF incident lt is my understanding that the pr_o g plaintiff in that case obtained counsel
after discovery closed, with no w bg_)pg_ funds expended for discovery. S_ee Burns v. Nagy, No. 16 Civ.
782 (VB). Although l do not know all Parties’ or the Court’s view on eventual consolidation of these
related cases, l note only that Plaintiff's application here could at least conceivably redound to the
benefit of both i_n_ forma pauperis litigants at some point, and not just Mr. Culbreath alone.

In light of the foregoing, l respectfully ask that both Your Honor and Chief ludge McMahon
preauthorize up to $14,000 in reimburseable funds to properly litigate this case. This will permit me to
retain Dr. Borak, and l again state that l will make every reasonable effort to not require the full
requested amount which is based on range estimates

Sincerely,

/WW'%/

Ryan Lozar

 

4 l do not expect the Court to credit my lay understanding of this from my own reading for all the reasons I argue
that Dr. Borak’s testimony in this case is sufficiently important to show “exceptional circumstances” under the
Standigg Order.

 

Page 3

CHSCBQEMMMMH=PMSDMHMU GBiib HIM?SWH&Q&BL of 8

 

 

DOCUMENT
ELECTRONICALLY FILED
UNrrED srArEs nrsrnrcr comm DOC #: --_--_-
- Janua 6, 2017
SoUTHERN DISTRJCT oF NEw YoRK DATE FILED'__LY.____.
ln the Maaer or AMENDED srANDrNG 0RDER
16»Mc-7s

THE CREATION AND ADMINISTRATION
OF 'I`HE PRO BONO FUND M 10-468

 

 

By Order dated October l, 1997, the Court created a one-year pilot fund to reimburse pro
bono attorneys for the costs of litigation in pro se cases. By Order dated March 29, 1999, the Pro
Bono Fund was established as a permanent program of this Court. By Orders dated May 25,
2011, and February 25, 2016, the Pro Bono Fund procedures Were revised. Those Orders are
stricken and the Pro Bono Fund is administered as follows.

STATEN[ENT OF PURPOSE

'l`he purpose of the Pro Bono Fund is to encourage attorneys to represent indigent pro se
parties at the Court’s request, or at the request of a legal-advice clinic authorized by the Board of
Judges (“authorized legal-advice clinic”), in civil proceedings in this Court. It is intended
especially to encourage and assist attorneys for whom pro bono service is a financial hardship
Reimbursernent from the Fund is discretionary and shall not be deemed to vest any rights in
litigants or their attorneys

When an attorney appears on behalf of an indigent pro se litigant at the request of a judge
of this Court or at the request of an authorized legal-advice clinic, subject to the restrictions of
this Order, that attorney may move for reimbursement of expenses incurred in the course of the
proceeding For purposes of this Order, the terms “pro bono counsel” or “pro bono attorncy”
refer only to those attorneys who life a notice of appearance or notice of limited appearance in a
civil proceeding on behalf of an indigent pro se litigant at the request of a judge of this Court or

at the request of an authorized legal~advice clinic. The term “judge” includes United States

Case:aé€n\r@»%eeeevai=!t/l fion wind EirsalwlwapeWsPeZ 01‘8

Magistrate Judges, and the term “assigned judge” refers to the United States District }udge to
whom the case is assigned or the United States Magistrate Judge before Whom the case is
proceeding on consent of the parties. A District Judge may refer any request under this order to
the Magistrate Judge.

The Court authorizes an appropriation from the Miscellaneous Fund for the Benefit of the
Bench and Bar to fund reimbursement requests from the Pro Bono Fund.

LIMITATIONS ON ELIGIBILI'I`Y
1. Not applicable if C.J.A. funds are available

In any proceeding where expenses are covered by the Criminal Justice Act (18 U.S.C.
§ 3006A), expenses will be paid from those funds in accordance With C.J.A. guidelines, and not
from the Pro Bono Fund.

2. Limit on total expenses covered by fund

The assigned judge may preauthorize or approve reimbursement of expenses up to a total
of $5,000.00; if the total of the preauthorizations cr reimbursements requested and those already
allowed exceeds $5,000.00, only the Chief.iudge may grant approval

Only under extraordinary circumstances will more than $10,00(} in expenses be
reimbursed to any party.

When requesting preauthorization or reimbursement for any expenses under this
paragraph, a detailed description of the expenses should be attached to the request submitted to
the judge.

Where two or more parties in the same proceeding are represented by pro bono counsel,

the limits established by this section will apply to the costs incurred on behalf of each party.

 

CaS@§§€iQ!M@O@W§-PMS)@QMII GSiibd ERMBUlMeBeu_I_F£B of 8

3. Limited to civil actions before the District Court

Only those expenses associated with a pro bono attorney’s preparation of a civil action in
the U.S. District Court for the Southern District of New York will be approved for
reimbursement No costs or expenses associated with the preparation or presentation of an appeal
to the U.S. Court of Appeals or the U.S. Supreme Court shall be reimbursed from the District
Court’s Pro Bono Fund.

4. Overhead costs not covered

General office expenses, including personnel costs, rent, telephone services, secretarial
help, office photocopying equipment, and any general expense that would normally be reflected
in the fee charged to a client are not reimbursable

5. Not available to pay costs awarded against party

Under no circumstances will any payments be authorized from the Fund to pay for costs
or fees taxed as part of a judgment obtained by an adverse party against a party for whom pro
bono counsel appeared at the request of the Court or an authorized iegaI-advice clinic.

6. Reimbursement where party prevails or accepts a settlement

(a) Where the party for Whom pro bono counsel appeared prevails and is therefore
entitled to an award of attorneys’ fees and costs, the party shall seek costs from the adverse party
and is only eligible for reimbursement for such costs from the Fund if the party cannot, after
reasonable efforts, obtain payment for those costs. Reilnbursernent Will be limited in accordance
with paragraph (b) below according to the amount actually collected after reasonable efforts

(b) Where the party for whom pro bono counsel appeared enters into a settlement,
reimbursement may be sought as provided in this Order, except that (1) if the settlement is for an

amount between $5,000 and $30,000, the total amount to he paid from the Fund shall be the

Ca$€€hde?£\iel$rlélbdh`r§-PMSD&%?H§FR’Y fitted 5&%’6}9?16¢51:§1¢3 %36984 Ol 3

amount of eligible expenses minus 50% of the settlement amount over $5,000.0(),1 and (2) ifthe
settlement is for more than $30,000, expenses are not reimbursable by the Fund.

(c) To the extent that any expenses reimbursed by the Fund are subsequently paid
through settlement or otherwise, or are not eligible for reimbursement because of the limitations
contained in this section, the amount reimbursed by the Fund must be returned.

EXPENSES AND COSTS COVERED
7. C.J.A. limits to apply in absence of specific limits

Except as otherwise specified by this Order, reimbursements under this Order shall be
governed by the guidelines for administering the Crirninal Justice Act (18 U.S.C. § 3006A). See
also Gu£de to Judicia)y Polz'cies and Procedures, Volume VII, Section A, Chapters 2 and 3.

8. Depcsition and transcript costs

The costs of depositions or transcripts - including transcripts prepared by a private court
reporter at a deposition - may not exceed the regular rate as established by the Judiciai
Conference of the United States and in effect at the time any proceeding is transcribed, unless
some other rate was previously approved by order of the court. Except as otherwise ordered by
the court, only the cost of the original of any transcript or deposition together with the cost of
one copy each where needed by counsel shall be allowed. Daily trial transcripts shall not be
approved absent good cause shown.

9. Copying, telephone, and other reasonable administrative costs

Actual, out-of-pocket expenses incurred for items such as photocopying services,

photographs, and telephone calls necessary for the preparation of a case may be reimbursed

 

1 For example, a party who receives a settlement of 313,000 and had $7,000 in expenses could seek
reimbursement of$3,000.

4

 

 

CaSs:`ét§€n\iei$Heoetivle=eMSo&muaisra fined eiteeali)rlenatgersagesz ci a

10. Service of papers; witness fees

Those fees for service of papers and the appearances of witnesses that are not otherwise
avoided, waived, or recoverable may be reimbursed

11. Reasonable travel expenses of the attorney

Travel by privately owned automobile may be claimed at the rate currently prescribed for
federal judiciary employees who use a private automobile for conduct of official business, plus
parking fees, tolls, and similar expenses. Transportation other than by privately owned
automobile may be claimed on an actual expense basis. Per diem in lieu of subsistence is not
allowable; only actual expenses may be reimbursed Actual expenses reasonably incurred shall
be guided by the prevailing limitations placed upon travel and subsistence expenses of federal
judiciary employees in accordance with existing government travel regulations

12. Interpreter services

Costs of interpreter services not otherwise avoided, waived, or recoverable may be
reimbursed

13. Other expenses and expenses exceeding $5,000

Other than those expenses described in paragraphs 8 through 12 of this section, expenses,
such as those for experts, must be authorized in advance by the assigned judge. No single
expense under this paragraph exceeding $500 Will be reimbursed unless authorization was
granted before the expense was incurred. Any single expense exceeding $5,000 must be
authorized in advance by the Chief ludge. As noted in paragraph 2 above, the ChiefJudge must
also approve any expense if the total of the preauthorizations or reimbursements requested and

those already allowed exceeds $5,000.00,

Casec'as€n\te$sseethael!@o&esseise fined blindnlws°ge%@ssa@ Oi 8

When requesting preauthorization or reimbursement for any expenses under this
paragraph, a detailed description of the expenses should be attached to the request submitted to
the judge.

PROCEDURES FOR OBTAINING REIMBURSEMENTS

14. Request for authority to incur expense

For those expenses where preauthorization is required, the request for authority to incur
the expense must be made by request submitted to the assigned judge. The request should set
forth briefly the reason for the request and the estimated amount of the expense Any request to
incur an expense that would cause the total of expenses for which reimbursement is sought to
exceed $10,000 must demonstrate extraordinary circumstances to justify the amount of expenses

15. Request for reimbursement of expenses

Any request for reimbursement of expenses must be on a voucher form approved by the
Court, available on the Court’s website and from the Clerl<’s Off`ice.

16. Requests for reimbursement by attorney no longer representing party

Unless the Court orders otherwise, where a pro bono attorney is permitted to withdraw
from representing the party in a proceeding or has only appeared pro bono for a limited purpose,
and that attorney has incurred expenses that are reimbursable under this Order, the attorney must
file a request for reimbursement within 30 days of the date of the entry of an order allowing the
withdrawal, a notice of completion, or other docket entry indicating the termination of the pro
bono representation

17. Procedures for submitting requests

Any request under paragraph 14, 15, or 16 above must be accompanied by sufficient
documentation to permit the Court to determine that the request is appropriate and reasonable If

the request is for reimbursement, it must show that the expenses have actually been incurred The

6

 

CHSQ:§§€MMWSPMSDMT times himbmtlfi#abeeesed Of 8

request must be submitted to the assigned judge in accordance with his or her Individual Rules
and Practices and may be submitted ex parte. Requests for reimbursement must be submitted
within 30 days of the entry of judgment The assigned judge may, for good cause shown, extend
the time for filing a request for reimbursement,

18. Actions by assigned judge and Chief-Judge

The assigned judge or the Chief}udge may refuse to preauthorize or may disallow
reimbursement of any expense based upon the absence of documentation demonstrating that such
expense is appropriate or reasonable, or, where reimbursement is requested, was actually
incurred

19. Processing of vouchers

Upon receipt of the completed voucher from the pro bono attorney, the assigned judge
will review the voucher and, if appropriate, approve up to $5,000.00 in reimbursement If a
completed voucher or request for preauthorization seeks preauthorization or reimbursement for
more than $5,000, and the assigned judge believes that such preauthorization cr reimbursement
is appropriate, the assigned judge will present the voucher or request for preauthorization to the
Chief.ludge with a recommendation that it be approved The assigned judge may deny a request
for reimbursement above $5,000 without approval by the Chief Judge.

Any request for reimbursement of expenses where those expenses required
preauthorizaticn must include the signed preauthorization. If the request is for reimbursement,
and the voucher is approved by the assigned judge or ChiefJudge, the Clerk of Court will
promptly issue the payment in the amount approved by the Court. If the assigned judge or Chief
Judge disallows any or all of the amounts requested, the Cierk of Court Will transmit to the pro

bono attorney a copy of the voucher showing the action ofthe judgel

CaS?:E€JHel?délbdti`i§-ui"$od%il%léht&t Ynéd Eiiehiililqela%e%%teeg Oi 8

20. Processing by Clerk

On receipt of the voucher form indicating amounts approved for reimbursement, the
Clerk of Court will check to determine whether or not any payments have previously been made
out of the Fund to cover expenses in the same proceeding If no such payments have been made,
the Clerlc of Court will promptly issue the required check or checks in the amount indicated on
the voucher form or the limit set by these regulations, whichever is lower. Where payments have
previously been made from the Fund for expenses in the proceedings, the Clerk will check to see
if the amounts authorized by the current voucher together with amounts previously paid would
require additional approval by the Chief Judge because the total exceeds the limits set by this
Order for amounts approvable by the assigned judge. Where such approval is required, the clerk
shall promptly transmit the voucher to the Chief Judge. On receipt of the voucher from the Chief
Judge, the Clerk shall promptly issue the required check or checks in the amount indicated on the
voucher form or limit set by these regulations, whichever is lower. If the Chief.ludge disallowed
any or all of the amounts requested, the Clerk will promptly transmit to the submitting attorney a
copy of the voucher showing the action ofthe ChiefJudge.
SO ORDERED.
Dated: December 21, 2016 , ,
New York, New York M\‘L M
a»..

COLLEEN McMAI-ION
Chief United States District Judge

 

